           Case 2:20-cv-00241-JM Document 5 Filed 12/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JASON TASHAMBI SANDERS                                                    PLAINTIFF
ADC #156550

V.                           CASE NO. 2:20-cv-00241 JM

TYLER LOCK, et al.                                                          DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       DATED this 22nd day of December, 2020.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
